Citation Nr: 1740480	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-35 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

Entitlement to an initial disability rating in excess of 20 percent prior to May 14, 2013and after July 1, 2014, for degenerative joint disease (DJD) of the right ankle, status post fracture and ankle replacement.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1976 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

Initially, the Board notes the RO granted service connection in the November 2009 rating decision and evaluated the Veteran's right ankle disability as 10 percent disabling effective March 5, 2009.  The Veteran submitted a notice of disagreement (NOD) with the rating in September 2010.  In February 2013, the Veteran submitted a claim for temporary total disability for the ankle replacement surgery he would undergo in May 2013.  The RO issued a statement of the case (SOC) and a rating decision in November 2013.  The SOC addressed the September 2010 NOD and increased the right ankle rating to 20 percent.  The rating decision granted the temporary total disability rating for his right ankle replacement surgery, effective from May 14, 2013 to July 1, 2014, and continued the newly increased 20 percent rating after July 1, 2014.  The Veteran substantially appealed this rating in December 2013, and the matter was certified to the Board in April 2016.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

For the period prior to the Veteran's May 2013 ankle replacement, the Veteran's right ankle is rated as 20 percent disabling under Diagnostic Code 5271.  The medical evidence shows that the Veteran had significant right ankle impairment prior to his ankle replacement surgery in May 2013.  Further, lay evidence submitted by the Veteran, his spouse, friends, co-workers and managers indicates the Veteran's right ankle disability constantly and detrimentally interfered with his ability to work or perform daily activities, to include physical as well as psychiatric manifestations, see e.g. February 2011 lay statement.  

With regard to the period beginning on July 1, 2014, the Board notes the Veteran's last VA examination was in March 2013, more than four years ago.  The Veteran submitted lay evidence after his ankle replacement indicating his symptoms had worsened, despite the reparative surgery.  As such, the Board must remand to obtain a new VA examination to assess the current severity of the Veteran's service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding.  

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his of the nature, extent, severity and manifestations of his right ankle disability, both physical, to include the impact on his feet and right ankle, as well as psychological.  These statements may also address the impact of the disability on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected right ankle DJD, status post ankle replacement, to include any impact on other joints.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing of the knee and ankle, as well as weight-bearing and nonweight-bearing range of motion assessments, with comparison to any opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes the required testing is not necessary, he or she should clearly explain why that is so.  

4.  Afford the Veteran a VA psychiatric examination to determine whether he has psychiatric manifestations that were caused or aggravated by his service-connected right ankle disability.  This must specifically include discussing whether the Veteran has depression and/or anxiety due to the pain, functional loss and limitations imposed by his service-connected right ankle disability.

5.  Then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand, the board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



